SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1209
KA 14-00857
PRESENT: SCUDDER, P.J., SMITH, CENTRA, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JASON A. RANSIER, DEFENDANT-APPELLANT.


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT.

GREGORY S. OAKES, DISTRICT ATTORNEY, OSWEGO (AMY L. HALLENBECK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (James M.
Metcalf, A.J.), rendered February 14, 2014. The judgment convicted
defendant, upon a jury verdict, of burglary in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of burglary in the second degree (Penal Law §
140.25 [2]). “By failing to object to [County C]ourt’s ultimate
Sandoval ruling, defendant failed to preserve for our review his
contention . . . that the ruling constitutes an abuse of discretion”
(People v Tolliver, 93 AD3d 1150, 1151, lv denied 19 NY3d 968). In
any event, we conclude that the court’s Sandoval ruling did not
constitute a “clear abuse of discretion warranting reversal” (id. at
1151-1152 [internal quotation marks omitted]). The court properly
exercised its discretion in allowing the prosecutor to cross-examine
defendant with respect to his prior conviction of criminal possession
of stolen property in the fifth degree, a crime involving individual
dishonesty (see People v Williams, 98 AD3d 1234, 1235, lv denied 21
NY3d 947). Contrary to defendant’s contention, the court’s Sandoval
ruling was not inconsistent and contradictory merely because the court
further ruled that the People could generally ask defendant whether he
had been convicted of a felony and not the specific crime of burglary
in the third degree. The court properly balanced the probative value
of each conviction against the risk of prejudice to defendant (see
People v Henry, 74 AD3d 1860, 1862, lv denied 15 NY3d 852).

     By failing to renew his motion for a trial order of dismissal
after presenting evidence, defendant failed to preserve for our review
his contention that the evidence is legally insufficient to establish
his intent to commit a crime inside the dwelling (see People v Hines,
97 NY2d 56, 61, rearg denied 97 NY2d 678). In any event, that
                                 -2-                         1209
                                                        KA 14-00857

contention lacks merit (see People v Beaty, 89 AD3d 1414, 1416-1417,
affd 22 NY3d 918; People v Bergman, 70 AD3d 1494, 1494, lv denied 14
NY3d 885). Viewing the evidence in light of the elements of the crime
as charged to the jury (see People v Danielson, 9 NY3d 342, 349), we
conclude that the verdict is not against the weight of the evidence
(see generally People v Bleakley, 69 NY2d 490, 495). Finally, the
sentence is not unduly harsh or severe.




Entered:   November 13, 2015                   Frances E. Cafarell
                                               Clerk of the Court